UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6348


KIM TYRONE JESSUP,

                  Plaintiff - Appellant,

             v.

THEODORE DAVID HILL, Detective; JOHN PAUL TIMBERLAKE,
Detective; STEVEN WAYNE TOLLIE, Corporal; CITY OF WINSTON-
SALEM, NORTH CAROLINA, Forsyth County; RENEE SUZANNE MELLY,
Detective; TIMOTHY VAUGHN SOUTHERN, Sergeant; JAMES THOMAS
MCKNIGHT, Deputy; JAMIE DENTON, Deputy; DANNY CARTER,
Deputy; WINSTON-SALEM POLICE DEPARTMENT; FORSYTH COUNTY,

                  Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.          William L.
Osteen, Jr., District Judge. (1:06-cv-01114-WO-WWD)


Submitted:    July 10, 2009                 Decided:   August 14, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kim Tyrone Jessup, Appellant Pro Se.      James R. Morgan, Jr.,
Robert T. Numbers, II, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kim Tyrone Jessup appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                      The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.     § 636(b)(1)(B)            (2006).         The    magistrate       judge

recommended         that    relief        be    denied     and    advised    Jessup        that

failure      to     file      timely       and        specific    objections        to     this

recommendation could waive appellate review of a district court

order      based    upon     the    recommendation.              Although    Jessup      filed

timely objections, he failed to object to the magistrate judge’s

recommendation that his claim was barred by collateral estoppel.

              The     timely        filing        of    specific        objections       to     a

magistrate         judge’s     recommendation            is   necessary      to     preserve

appellate review of the substance of that recommendation when

the       parties      have        been        warned    of      the     consequences          of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Jessup

has waived appellate review by failing to timely file specific

objections to a dispositive basis for the ruling after receiving

proper     notice. *        Accordingly,          we    affirm    the    judgment     of      the

district court.

      *
       In any event, we have reviewed the record and agree that
Jessup’s § 1983 complaint is barred by the doctrine of
collateral estoppel.


                                                  2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3